DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of Application No. 15/463870, now US 10791844.
A terminal disclaimer (TD) was filed by applicant on 4/22/2022.
Claims 1-16 are remaining in the application.
Terminal Disclaimer (TD)
5.	The TD filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10791844B2, 9630687B2, 8657640B2, 8066540B2, and 7727038B2, is accepted.  The TD was approved on 4/22/2022 and has been recorded.
Allowable Subject Matter
6.	Applicant’s TD is sufficient to overcome all previous rejections in the Final Rejection mailed on 2/22/2022.  Therefore, the remaining claims 1-16 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed collapsible flotation device, comprising: a flexible membrane including an inner portion and an outer portion, the outer portion including a perimeter of the flexible membrane, at least the inner portion of the flexible membrane being formed with a mesh; and an inflatable member forming a closed loop and defining at least in part a first opening within the closed loop, at least a portion of the flexible membrane disposed across the first opening of the inflatable member the inflatable member having a first portion configured to support a back of a user when the user is disposed on the collapsible flotation device and a second portion configured to be disposed beneath a leg of the user when the user is disposed on the collapsible flotation device, at least a portion of the flexible membrane being disposed between the first portion of the inflatable member and the second portion of the inflatable member, the first portion of the inflatable member having a height that is greater than a height of the second portion of the inflatable member when the inflatable member is inflated, wherein the entire inflatable member forms a single, contiguous inflatable chamber, the inflatable member defining at least in part a second opening of the collapsible flotation device, the second opening providing access of a foot of the user to water when the user is disposed on the collapsible flotation device and the collapsible flotation device is partially submerged in or is on water.
Nor:
The claimed collapsible flotation device, comprising: an inflatable member forming a closed loop and defining at least in part a first opening within the closed loop, the inflatable member having a first portion positioned to be a back support so as to support a back of a user when the user is disposed on the collapsible flotation device and a second portion configured to be disposed beneath a leg of the user when the user is disposed on the collapsible flotation device, a floor of the first opening being disposed between the first portion of the inflatable member and the second portion of the inflatable member, the inflatable member defining at least in part a second opening of the collapsible flotation device, the second opening providing access of a foot of the user to water in the second opening when the user is disposed on the collapsible flotation device and the collapsible flotation device is partially submerged in or is on water, wherein the inflatable member has a longitudinal axis and the second opening has a smaller axial length than the first opening such that a third, forwardmost portion of the closed loop is positioned to be a foot support member so as to selectably support the foot of the user while the back of the user is supported by the back support.
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
4/28/2022